Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darryl Taylor, Jr., seeks to appeal the district court’s order denying his motion to amend and supplement a prior pleading in his previously denied 28 U.S.C.A. § 2255 (West Supp.2013) motion. The order is not appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2006). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2006). When the district court denies relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). When the district court denies relief on procedural grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that the motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85, 120 S.Ct. 1595.
In his informal brief, Taylor has failed to address the district court’s reason for denying his motion. Therefore, Taylor has forfeited appellate review of the district court’s ruling. See 4th Cir. R. 34(b). Accordingly, we deny the pending motion for a certificate of appealability and dismiss the appeal. We dispense with oral argu*259ment because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.